On Rehearing.
The Council is in error in respect to the position it occupied after .our decree was sent back to the District Court. Our decree did not send the case back for the exercise of any original right in the Council, but for the performance of a specially imposed duty. Both its right (if such it may be styled) in respect to the subject matter for which the cause was remanded, and its duty in regard thereto, went no further back than the decree of this court. That decree was the source and measure, both of its right and duty. In taking .action under the decree, the Council was not acting in the course of its ordinary function as a Common Council, but as a special agency selected by the court to do a particular act.
The Supreme Court has supervision and control over the execution of its own judgment. If the original action taken by the Council on the remanding of the case had not been, in the opinion of the court, in conformity to its provisions, it would, by super-■scedeas, have set the Council right. (Cox’ Executors vs. Thomas, 11 La. 369; Lovelace vs. Taylor, 6 Rob. 92.) And so long after that first action was taken, as it received no instructions from us to change ■■its course, it was powerless of itself to change that action. It has -no legal interest in this matter further than to comply with the order •of this court. Refused.